Citation Nr: 0007006	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-06 728 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the waiver of the recovery of an overpayment 
of Vocational Rehabilitation Subsistence Allowance under 
Chapter 31, Title 38, United States Code, in the calculated 
amount of $312.32.


REPRESENTATION

Appellant represented by:	Adjutant General's Office


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1978 to 
August 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 determination by the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO), which denied 
the veteran's request for waiver of recovery of the 
overpayment in the amount of $312.32.


FINDINGS OF FACT

1.  The veteran was authorized Chapter 31 educational 
assistance for full-time undergraduate training for the 
period of May 27, 1997 to August 14, 1997.

2.  VA subsequently received notification that the veteran 
had reduced his number of hours to 3 hours as a result of a 
recent knee surgery, resulting in half-time attendance and 
his award was adjusted accordingly; mitigating circumstances 
were granted with an ending date of August 8, 1997.

3.  Recovery of the overpayment would be against the 
principles of equity and good conscience.


CONCLUSION OF LAW

The overpayment was not due to the veteran's fraud, 
misrepresentation, or bad faith and recovery of the 
overpayment of VA Chapter 31 vocational rehabilitation 
subsistence allowance benefits in the amount of $312.32 would 
be against the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 1989 rating decision, the veteran was granted 
service connection for postoperative residuals of left knee 
injury with traumatic arthritis, carpal tunnel syndrome on 
the right and carpal tunnel syndrome on the left, and each 
assigned a 10 percent disability evaluation.  The veteran has 
a combined rating of 30 percent.  The veteran applied for 
Chapter 31 vocational rehabilitation assistance benefits in 
August 1996.  It was determined that the veteran was eligible 
for vocational rehabilitation subsistence benefits under 
Chapter 31 and he enrolled in a full-time undergraduate 
training program at Harrisburg Area Community College 
beginning in January 1997. 

A July 1997 private medical record reveals that the veteran 
was diagnosed with status post medial meniscectomy with 
fistula and synovial ganglion cyst of the left tibia.  The 
veteran underwent excision of the cyst and fistula of the 
left tibia on July 28, 1997.

In September 1997, a VA Form 22-1999b, Notice of Change in 
Student Status, was received, showing that the veteran 
reduced his number of hours from 6 to 3 after the drop-add 
period with punitive grades assigned effective August 7, 
1997.  This document contains a hand written notation stating 
"knee surgery."  Additional Notices of Change in Student 
Status, showing this reduction in hours were submitted.  In 
September and October 1997, the RO informed that the veteran 
that his Chapter 31 vocational rehabilitation subsistence 
allowance was stopped effective August 8, 1997, the date his 
attendance stopped.  According to the RO, this resulted in 
overpayments in $101.04 and $211.28 (totaling $312.32).  

In a statement received in November 1997, the veteran 
indicated confusion as to the amount of the overpayment, and 
requested waiver due to financial hardship.  The veteran 
further stated that he was not at fault in the creation of 
the overpayment because he reported his withdrawal from one 
course to the VA office on campus.   According to the 
veteran, he took an incomplete in the other class and made up 
the grade later.

In a December 1997 decision, the Committee determined that 
the veteran's failure to consult with his case manager 
regarding possible options prior to his withdrawal from the 
course resulted in this overpayment.  The Committee noted 
that mitigating circumstances were found by the case manager.  
The Committee further stated that a financial status report 
was not of record at the time of the decision.   

The recovery of any payment may not be waived if there exists 
in connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person seeking a waiver of the recovery of the payment.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. §§ 1.963, 1.965(b) 
(1999).  On review of the record, the Board finds that the 
veteran's failure to consult with his VA case manager 
regarding his withdrawal does not rise to the level of fraud, 
misrepresentation, bad faith, or lack of good faith.  
Therefore, waiver is not precluded pursuant to 38 U.S.C.A. 
§ 5302(a)(West 1991).  However to dispose of the matter on 
appeal, the Board must determine whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver.

In applying the equity and good conscience standard to a 
case, the factors to be considered by the adjudicator are:  
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) whether collection would deprive the debtor 
or the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon receipt of VA benefits.  
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to the VA.  38 C.F.R § 1.965(a)(1999).

In Financial Status Reports dated in November 1997 and March 
1998, the veteran reported expenses over $3100.  Family 
income ranges from $3000 to 3200, which includes $1558 from 
his spouse's employment after deductions, $140-165 for his 
work-study, $900 in disability, and $435-595 in Chapter 31 
subsistence allowance, depending on his attendance.  

Upon reviewing the evidence of record, the Board is of 
opinion that recovery of the overpayment would be against the 
principles of equity and good conscience.  The Board finds 
that while the veteran could have meet with his case manager 
to discuss alternatives to his withdrawal from the class, the 
veteran is not at fault for not doing so.  Moreover, the 
surgery was for a service-connected disability and it does 
appear that the veteran's case manager found mitigating 
circumstances existed.  Additionally, it does appear that the 
veteran immediately informed the VA office on campus of his 
withdrawal from the course.  Finally, the veteran's financial 
status report indicates that his family income is fluctuating 
and that expenses are tight. Thus, it does not appear that 
failure to make restitution of the overpayment would result 
in unfair gain or in unjust enrichment to veteran.  
Accordingly, the Board concludes that recovery of the 
overpayment of $312.32 would be against the principles of 
equity and good conscience.  Accordingly, waiver of recovery 
of the overpayment is granted.


ORDER

Entitlement to waiver of recovery of the overpayment of 
Chapter 31 Vocational Rehabilitation Subsistence Allowance 
benefits in the amount of $312.32 is granted.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 

